Citation Nr: 9934512	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-09 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to January 
1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.

The Board notes that on September 10, 1999, it received a 
photocopy of a VA Form 22a, signed by the veteran and naming 
a private attorney as his representative.  This request for 
change in representation was received 91 days after June 10, 
1999, the date of RO correspondence to the veteran notifying 
him that his appeal was being certified to the Board for 
disposition.  The Board is precluded from accepting the 
veteran's request for a change in representation as it was 
not timely filed and was not accompanied by a showing of good 
cause.  VA regulations provide that any such request must be 
received within 90 days following the mailing of notice to 
the veteran that his appeal has been certified to the Board 
for appellate review.  The date of mailing of the VA's letter 
of notification will be presumed to be the same as the date 
of the letter for purposes of determining whether the request 
was timely made.  Untimely requests will be honored only if 
good cause is shown.  38 C.F.R. § 20.1304(a)(b)(2). 


FINDING OF FACT

The veteran's claim for service connection for PTSD is not 
plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in substance, that he incurred PTSD 
due to an attack by three civilians in Germany in 1966 during 
which he killed a man in self-defense.  On the veteran's 
original PTSD claim, received in May 1994, he also identified 
MP service at Fort Riley, Kansas, as a stressor.  

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for PTSD.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded."  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claim to be 
well-grounded.  Initially, there must be competent (i.e. 
medical) evidence of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Secondly, there must 
be evidence of an incurrence or aggravation of a disease or 
injury in service, as shown through lay or medical evidence.  
Layno v. Brown 6 Vet. App. 465, 469 (1994).  Finally, there 
must be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown through medical 
evidence.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  A 
well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability." Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).

Regarding contemporary evidence of the claimed stressor, a 
September 1996 report from the U.S. Army & Joint Services 
Environmental Support Group (ESG) (now the United States 
Armed Services Center for Research of Unit Records) provides 
that the U.S. Army Crime Center found no records concerning 
an incident involving the veteran with three German nationals 
outside a bar in Kitzingengen, Germany.  However, the 
veteran's service medical records do show that five people 
beat him in December 1966.

In various pieces of correspondence received by VA, the 
veteran has contended that three German truck drivers 
attacked him in early August 1966, and that he currently 
suffers from PTSD as a result.  In December 1998, the veteran 
submitted two photographs of several people, three of whom he 
identified as the Germans who attacked him.  He also 
submitted a photocopy of a letter dated in October 1966 from  
his friend Benny Poore at the Frankfurt Stockade.  In part, 
the letter asks the veteran whether he had heard anything 
more about "those Germans we put in the hospital.  I'll bet 
they still got a headache.  The way the head doctor talked 
one of them died."

Turning to current evidence of PTSD, the Board notes that the 
report of a June 1994 VA PTSD examination provides a 
diagnostic impression of PTSD; dysthymia; and major 
depression, moderate to severe.  The report relates that 
while in the military the veteran and some friends were 
involved in an attack by three German truck drivers.  In 
self-defense the veteran ended up killing one of the 
attackers.  Additional events reported by the veteran 
consisted of two post-service incidents when the veteran was 
shot trying to apprehend robbers fleeing his home.  No 
etiological nexus or opinion as to what event was responsible 
for the veteran's PTSD was offered.

The discharge summary report of a VA hospitalization in May 
and June 1996 provides that the veteran was admitted for 
psychiatric treatment.  PTSD was diagnosed, but no nexus or 
opinion of etiology was provided.  The discharge summary 
report of a VA hospitalization during January and February 
1998 notes that the veteran primarily underwent fracture 
rehabilitation.  One of the diagnoses provided was PTSD, 
although no nexus or opinion of etiology was provided.

Even presuming the credibility of the evidence supporting the 
veteran's claimed inservice stressor, the Board points out 
that the medical evidence does not provide any competent 
evidence, such as a medical opinion, showing a nexus or link 
between his claimed stressor and his current diagnosis of 
PTSD.  Ideally, such an opinion would be based on a review of 
the record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because of the lack of competent evidence of such a 
relationship in this case, the veteran's claim for service 
connection for PTSD is not well-grounded and the appeal must 
be denied.

Regarding the veteran's own assertion that the fight with the 
German truck drivers was the cause of his PTSD, the Board 
points out that as a layperson the veteran is not competent 
to provide an opinion requiring medical knowledge, such as an 
attribution of medical causation or etiology.  Id.  
Accordingly, his own statements, while presumed credible, are 
not competent evidence of a relationship between his claimed 
inservice stressor and his current diagnosis of PTSD, and 
cannot serve to well-ground his claim.

In light of the above, the Board concludes that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for PTSD.

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of 
his failure to meet his obligation in the adjudication 
process by not submitting adequate evidence and because the 
outcome would be the same whether the claim was treated as 
not well-grounded or adjudicated on the merits, the Board 
concludes that he has not been prejudiced by this approach.  
See generally Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 



ORDER

Evidence of a well-grounded claim for service connection for 
PTSD not having been received, the appeal is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

